196 P.3d 130 (2008)
164 Wash.2d 1008
COLUMBIA PHYSICAL THERAPY, INC., Petitioner,
v.
BENTON FRANKLIN ORTHOPEDIC ASSOCIATES, P.L.L.C., Benton Franklin Physical Therapy, Inc., Thomas R. Burgdorff, Christopher A. Kontogianis, Arthur E. Thiel, David W. Fischer, Heather L. Phipps, Rodney Kump, Jay West and Does 1 Through 9, Respondents.
No. 81734-1.
Supreme Court of Washington.
September 3, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C: Johnson Sanders, Owens, and J.M. Johnson, considered this matter at its September 3, 2008, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted.
/s/ Gerry L. Alexander
Chief Justice